* Corpus Juris-Cyc. References: Subrogation, 37Cyc, p. 363, n. 1; Taxation, 37Cyc, p. 1154, n. 5.
The appellants Mrs. Willie Adams et al. filed their bill in the chancery court, seeking the cancellation, as a cloud on their title, of the claim of Mrs. Della Taylor, the defendant and cross-complainant in the court below, the appellee here, in and to the northwest, the northeast, less certain parts, and the southeast, less certain parts, quarters of block 20 of Graham Division to the city of Corinth; and the bill sought to have their title confirmed thereto as against the said defendant. The complainants asserted title through J.R. Adams, the husband of Mrs. Willie Adams. The other complainants were the children and grandchildren of J.R. Adams.
Mrs. Taylor filed her answer disclaiming any interest in the northwest quarter, but setting up claim, through her husband, to the other lands involved, and filed a cross-bill seeking to recover taxes paid on two quarters of this block. The court below quieted and confirmed *Page 755 
the title to all the lands in the complainants, but allowed the defendant and cross-complainant the sum of one hundred dollars, the taxes paid on the northwest quarter, in which she asserted no interest whatever, and another quarter, to which there was set up some feeble claim. From the decree the complainants Mrs. Willie Adams et al. appealed, assigning as error the action of the court allowing one hundred dollars taxes to Mrs. Della Taylor the cross-complainant in the court below.
In the opinion of the chancellor, we find the following statement with reference to the facts of the case:
"I am of the opinion, in this case, that the defendant shows absolutely no title, either by paper title or adverse possession, to any of the lands in controversy."
This record shows that in 1918 these lands were assessed to the estate of J.R. Adams, through whom the complainants assert title, and that the record was changed, by pencil mark, so as to assess the land to the Taylors, and that they, without the knowledge or consent of the complainants, paid the taxes thereon. The decree finds the amount of the taxes to be one hundred dollars. We are unable to ascertain from this record how the court arrived at these figures. This record does not show that Mrs. Taylor was under any obligation or duty to pay the taxes on these lands. There is no appeal from the decree of the court below adjudicating that she had absolutely no title. Mrs. Adams and the other complainants were in visible possession of the property. Mrs. Taylor never had any sort of possession; there was no request from Mrs. Adams to Mrs. Taylor that she pay her taxes; there was no legal duty upon Mrs. Taylor to pay the taxes. She was not forced in any way, so far as this record discloses, to pay the taxes. Just why she made these payments does not appear from this record. She was a mere volunteer. May she then recover sums paid by her voluntarily which were the debts of another, simply because the assessment made by the constituted authorities *Page 756 
from year to year was changed, either by the sheriff or some other party, and not corrected by her? We say not.
The court erred in allowing one hundred dollars on the cross-bill. There was no conventional subrogation, neither was there subrogation by implication. In the case of Staples v.Fox, 45 Miss. 667, this court announced this rule, to-wit:
"The general proposition is that before the right accrues there must be the discharge of legal obligation for another, who is under a primary obligation, for no man can make another his debtor without his consent. The principle, in its application, is very broad, so that it was difficult to prescribe its limits. Generally, the person who discharges the debt by payment must be under a legal obligation to do so."
Judge WHITFIELD, as the organ of the court in the case ofGood v. Golden, 73 Miss. 91, 19 So. 100, 55 Am. St. Rep. 486, after discussing the principles of legal and conventional subrogation, used the following significant language:
"But he who discharges to the creditor . . . such lien or incumbrance, a debt of the debtor, . . . is not entitled to subrogation. Mere payment, in and of itself, never entitles to subrogation, and appellant's case rests on mere payment alone."
Of recent years the rule has been correctly stated in the case of Robinson v. Sullivan, 102 Miss. 581, 59 So. 846, wherein Chief Justice SMITH, as the organ of the court, said:
"In order to reach a correct solution of this controversy, it is not necessary for us to review the various decisions of this court cited by counsel, but simply to keep in view certain elementary principles of the law of subrogation, with which these decisions are in full accord. `Subrogation is the substitution of one person in place of another, whether as a creditor or as the possessor of *Page 757 
any rightful claim, so that he who is substituted succeeds to the rights of the other in relation to the debt or claim, and to its rights, remedies, or securities.' Words and Phrases, vol. 7, page 6722. `The doctrine is one of equity and benevolence, and, like contribution and other similar equitable rights, was adopted from the civil law, and its basis is the doing of complete, essential, and perfect justice between all the parties, without regard to form, and its object is the prevention of injustice. The right does not necessarily rest on contract or privity, but upon principles of natural equity, and does not depend upon the act of the creditor, but may be independent of him, and also of the debtor.' 37 Cyc. 363. As was said by Chief Justice SHARKEY inBlackwell v. Davis, 2 How. 812, the doctrine of subrogation is `the offspring of natural justice, and courts should rather incline to extend than to restrict the operation of a principle so elevated and pure.' It applies, in general, `wherever any person, other than a mere volunteer, pays a debt or demand which in equity or in good conscience should have been satisfied by another, or where a liability of one person is discharged out of the fund belonging to another, and where one person is compelled for his own protection, or that of some interest which he represents, to pay a debt for which another is primarily liable, or wherever a denial of the right would be contrary to equity and good conscience.' 27 Am.  Eng. Ency. of Law (2 Ed.), 203. And `whenever a party has such an interest in property as makes it incumbent on him to get in an outstanding claim or equity for its protection, good conscience dictates that he shall have all the rights which the holder of the equity had.' Staples v. Fox,45 Miss. 667."
Mrs. Taylor, in the payment of these taxes, was a volunteer, and, to use the language of the street, seems to have "butted in," so far as the title to the lands involved in this controversy and her payment of the taxes thereon are concerned. See 25 R.C.L. 1324; also, Iowa Homestead *Page 758 Co. v. Des Moines Nav.  R.R. Co., an opinion of the supreme court of the United States, reported in 17 Wall. (U.S.) 153, 21 L.Ed. 622, wherein this precise question was discussed and settled.
The cross-bill will be dismissed, and a decree entered here in favor of the appellant.
Reversed, and decree for appellant dismissing cross-bill.